Citation Nr: 0831317	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to an initial compensable evaluation for 
right eustachian tube dysfunction.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
status post fusion.  


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from April 1997 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In a March 2006 notice of disagreement, the veteran stated 
that she would not be able to work due to her service-
connected back disability.  Accordingly, the Board finds that 
the record raises an inferred claim for a TDIU, which is 
referred to the RO for initial adjudication.

In a January 2007 substantive appeal, the veteran indicated 
that she was unsure as to whether she wanted to testify at a 
Board hearing and that she would like to speak with a 
representative first before making that decision.  The RO 
subsequently sent the veteran a letter in February 2007 
providing her with service organization contact information 
and asking her to indicate whether she desired a Board 
hearing.  The veteran did not respond to the RO's letter.  As 
such, the Board will proceed to consider the veteran's claims 
based upon the evidence currently of record.    


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has a throat disorder.

2.  The veteran's right eustachian tube dysfunction is 
manifested by pain without hearing loss.

3.  The combined range of motion of the thoracolumbar spine 
is greater than 120 degrees; forward flexion of the 
thoracolumbar spine is greater than 60 degrees; there is no 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and the lumbar spine 
disability is not manifested by incapacitating episodes 
having a total duration of at least 2 weeks but less than 
four weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  Service connection for a throat disorder is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for an initial compensable evaluation for 
right eustachian tube dysfunction have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.87, 
Diagnostic Code 6201 (2007).

3.  The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine, status 
post fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in October 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim for service connection for 
a throat disorder, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).  That burden has 
not been met in this case with regard to the veteran's appeal 
of the initial noncompensable percent evaluation assigned to 
his service-connected right eustachian tube dysfunction and 
the initial 10 percent evaluation assigned to his service-
connected lumbar spine disorder.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice errors 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran was notified that her claim for right 
Eustachian tube dysfunction was awarded a noncompensable 
evaluation with an effective date of July 20, 2004, the day 
after discharge from active service.  She was also notified 
that her claim for a lumbar spine disorder was awarded a 10 
percent evaluation also with an effective date of July 20, 
2004.  She was provided notice as to how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating.  Although she was not provided 
pre-adjudicatory notice that she would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, she was assigned the date the day after discharge 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded her physical examinations, 
and obtained medical opinions.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a throat disability is not warranted 
under the circumstances. The veteran's service treatment 
records are negative for evidence of a throat disorder.  On 
VA examination in November 2004, the examiner noted that the 
veteran had had persistent pressure in the right ear which 
would come and go.  She had chronic postnasal drip which 
caused throat irritation.  There was no history of 
pharyngitis.  Examination of the throat was entirely normal.  
The examiner's impression was postnasal drip with no evidence 
of allergic rhinitis on examination or history.

In this case, although the VA examiner acknowledges that the 
veteran does have postnasal drip which caused irritation of 
the throat, the claim still fails because there is no 
competent evidence of record of a current throat disability, 
and without a current disability, service connection cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Increased Rating-General Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Right Eustachian Tube

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for right 
eustachian tube dysfunction.

On VA examination in November 2004, the veteran complained of 
persistent pressure in the right ear.  She denied any ear 
pain or drainage.  There was chronic postnasal drip.  The 
impression was right-sided eustachian tube dysfunction.

On VA examination in September 2006, the veteran complained 
of pain and of hearing muffled sounds.  She denied the 
presence of vertigo, balance or gait problems.  She denied 
any discharge or pruritis.  Physical examination revealed 
that the size and shape of the auricle of both ears were 
symmetrical and normal. The external auditory meatus was 
normal.  There was no cerumen impaction or discharge.  There 
were no foreign bodies, lesions or swelling.  The external 
canal was normal and patent with clear visualization of the 
tympanic membranes.  The tympanic membrane was intact with no 
scarring or perforation noted.  There was minimal postnasal 
drip noted.  There was palpable tenderness over the right 
maxillary and frontal regions of the face.  She was diagnosed 
as having chronic eustachian tube dysfunction of the right 
ear.  

The veteran underwent a VA audiology examination in April 
2007 and was found to have normal hearing.

The RO has evaluated the service-connected eustachian tube 
dysfunction by analogy under Diagnostic Code 6201.  38 C.F.R. 
§ 4.87.  That diagnostic code indicates that nonsuppurative 
otitis media is to be rated based on hearing impairment under 
Code 6100.  38 C.F.R. § 4.85.

Results from the April 2007 VA examination found no evidence 
of hearing loss, so a compensable evaluation under 6100 is 
not warranted.

The Board has also considered other Diagnostic Codes 
addressing the ears in relation to the veteran's claim for 
increase.  The veteran has been out of the service since 
2004, and there is a lack of evidence of frequent or 
prolonged treatment.  The veteran has complained of pain and 
of hearing muffled sounds.  There has been no objective 
evidence of swelling, discharge, or itching to warrant a 
compensable evaluation under Diagnostic Code 6210.  See 38 
C.F.R. § 4.87, Diagnostic Code 6210. 

Under Diagnostic Code 6200, which addresses otitis media 
disorders, the only compensable evaluation warranted under 
this provision is 10 percent, and will be assigned only where 
the medical evidence of record shows suppuration or aural 
polyps.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.   There 
is no indication on the record that the service-connected 
right eustachian tube dysfunction is an active process.  
There is also no indication of a polyp or mass developing in 
the aural canal.  Accordingly, the Board finds that a 
compensable rating under Diagnostic Code 6200 is not 
warranted. 

The remaining Diagnostic Codes are for otosclerosis 
(Diagnostic Code 6202), peripheral vestibular disorders 
(Diagnostic Code 6204), Meniere's syndrome (Diagnostic Code 
6205), loss of the auricle (Diagnostic Code 6207), malignant 
and benign neoplasms of the ear (Diagnostic Codes 6208- 
6209), and perforation of the tympanic membrane (Diagnostic 
Code 6211).  None of these conditions exist on the record, 
and thus a compensable evaluation under any of these 
Diagnostic Codes would not be appropriate.

For the reasons stated above, an initial compensable 
evaluation is not warranted for right eustachian tube 
dysfunction.  The preponderance of the evidence is against 
the veteran's claim, and the benefit-of-the-doubt rule is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




Back

The veteran is also contesting the disability evaluation that 
was assigned following the grant of service connection for 
degenerative disc disease of the lumbar spine, status post 
fusion.  

In a March 2005 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
status post fusion.  The RO indicated that the basis for the 
grant of service connection was that the veteran's lumbar 
spine disorder pre-existed service and underwent aggravation; 
with regard to the assigned initial evaluation for the 
veteran's lumbar spine, the RO assigned a 10 percent rating.  
The RO noted that since the pre-service percentage was zero, 
no deduction was necessary.   

The veteran's lumbar spine disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5237 using the 
General Rating Formula for Diseases and Injuries of the 
Spine.  This formula provides that, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching, in the area of the spine affected by the residuals of 
injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted when there forward flexion 
of the thoracolumbar spine is 30 degrees or less; or, there 
is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The veteran's spine disability may also be evaluated under 
Diagnostic Code 5243.  Under this code, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

The medical evidence regarding the veteran's lumbar spine 
disability consists of two VA examinations.

On VA examination in November 2004, the veteran complained of 
chronic low back pain with radicular symptoms going down into 
the right lower extremity.  She denied flare-ups or any 
incapacitating episodes.  Examination of the lumbar spine 
revealed no paraspinous spasms or abnormal curvature of the 
spine.  Forward flexion was to 80 degrees.  Backward 
extension was to 10 degrees.  Lateral flexion was to 20 
degrees.  Rotation to the right and left was to 20 degrees in 
both directions.  Pain was elicited on maximum range of 
motion testing in every direction.  Repetitive range of 
motion testing did not increase the pain or decrease the 
range of motion.  Range of motion was limited by pain, not by 
fatigue, weakness, or lack of endurance.  Reflexes were 2+ 
and equal throughout.  Motor and sensory examination was 
normal and gait was normal.  The impression was status post 
L5-S1 fusion with chronic pain and decreased range of motion.

The veteran underwent another VA examination in September 
2006 where she complained of right-sided low back pain which 
was worse with standing.  She reported radiation of pain down 
the right leg with intermittent numbness, pain and weakness.  
Active forward flexion was to 90 degrees.  Extension was to 
30 degrees.  Right and left lateral flexion were to 30 
degrees.  Right and left rotation were to 45 degrees.  
Passive forward flexion was to 90 degrees.  Extension was to 
30 degrees.  Right and left lateral flexion were to 30 
degrees.  Right and left rotation were to 45 degrees.  Range 
of motion was no limited by pain, fatigue, weakness, lack of 
endurance, fear of injury or any other abnormality.  After 
seven repetitions of active flexion, extension, lateral 
bending and rotation, the veteran denied fatigue, weakness, 
or lack of endurance.  She did express minimal discomfort 
with bilateral rotation and lateral flexion actively and 
passively.  

Neurological examination revealed dull sensation in the 
medial and lateral right thigh and lateral right foot.  The 
left was normal.  Vibratory was decreased in the right leg, 
and position sense was bilaterally normal.  There was no 
muscle atrophy.  Muscle tone was normal.  Radiology testing 
was not done because the veteran was pregnant at the time of 
the examination.  

The veteran was diagnosed as having chronic low back pain; 
degenerative disc disease with probable herniated disc 
disease at L4-51; lumbar radiculopathy; and intermittent 
right leg numbness and weakness due to the lumbar 
radiculopathy.  The examiner noted that the veteran had 
functional decline due to her low back pain.   

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's lumbar 
spine disability is not warranted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a higher evaluation is not warranted for the 
lumbar spine disability unless forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

On VA examination in November 2004, forward flexion was to 80 
degrees and the combined range of motion of the thoracolumbar 
spine was 170 degrees.  Furthermore, there was no evidence of 
muscle spasm or guarding of lumbar spine.   On VA examination 
in September 2006, active forward flexion was to 90 degrees 
and the combined range of motion of the thoracolumbar spine 
was 270 degrees.  Once again there was no evidence of muscle 
spasm or guarding of the lumbar spine.  
The veteran's symptoms during both VA examinations warrant no 
more than a 10 percent evaluation under the general formula.


In order to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 5243, the veteran's disability must 
have been productive of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. There is no medical evidence to 
support this in the veteran's file. 

In December 2006, the RO assigned a separate evaluation under 
Diagnostic Code 8720 for radiculopathy of the right lower 
extremity associated with the veteran's degenerative disc 
disease.

The evidence does not suggest that the veteran's back pain 
was associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In short, a preponderance of the evidence 
is against a finding that the veteran's service-connected low 
back disorder warrants a rating in excess of 10 percent.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board does not 
find evidence that the veteran's right eustachian tube 
dysfunction or low back disorder should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
these claims supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

The above determinations are based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that either of the veteran's service-connected disabilities 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of higher evaluations on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the veteran's right eustachian tube 
dysfunction or low back disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Further, there is no indication 
from the record that either disability has required frequent 
periods of hospitalization, and the application of the 
regular schedular standards have not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand either claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a throat disorder is denied. 

An initial compensable evaluation right eustachian tube 
dysfunction is denied.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, status post 
fusion, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


